This case has once before been here on an appeal taken at a former trial, 104 Vt. 188, 157 A. 832, 833. Reference is made thereto for the facts. It appears that the claimants, through no fault or neglect of theirs, failed to enter an appeal from an order of the commissioner of industries within the time prescribed by the statute, G.L. 1695. It was held that the county court erred in dismissing the appeal, of its own motion, for lack of jurisdiction, as it had jurisdiction of the subject-matter.
After remand, the county court, at the March Term, 1932, permitted the defendants to appear specially and to file a motion to dismiss the appeal on the grounds that the claimants failed to file copies of the appeal within the time prescribed by law, and that, at the time of docketing the appeal, they failed to file proof that notice of such appeal had been given to the defendants as required by paragraph 1, county court rule 7. There was a hearing on the motion, and the appeal was dismissed. The claimants excepted.
The exception is not considered, as it has not been properly briefed. The claimants say that it was through no fault or neglect of theirs that the appeal was not entered within the time required by law, but they do not point out wherein they claim it was error for the court to dismiss the appeal. They say nothing in support of their exception, except that the appellees did not enter the proceedings to attack them in accordance with and under the rule as set forth in G.L. 1696, and they do not claim that they notified the defendants of the appeal or that they filed proof that such notice had been given as required by the court rule. As we said when the case was here before: "We have repeatedly held that this is insufficient briefing, and that questions which are not supported by argument or citation of authority will not be considered." The provisions of the rule are mandatory, Walsh v. Cole, 97 Vt. 459, *Page 230 123 A. 850; but the claimants have not attempted to explain why they did not comply with them.
Judgment affirmed. To be certified to the commissioner ofindustries.